DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1, 11, and 20-34 were pending and rejected in the previous office action. Claims 1, 11, 20, 22-23, 29-30, and 34 were amended and claims 21 and 28 were cancelled. Claims 1, 11, 20, 22-27, and 29-34 remain pending and are allowed as discussed below. 

Response to Arguments
35 USC § 103 – Prior Art Rejections: 
Applicant’s arguments with respect to the previous § 103 rejections of claims 1, 11, and 20-34 (pgs. 7-11 of remarks filed 3/15/2021) have been fully considered and they are persuasive. 
The remaining pending claims 1, 11, 20, 22-27, and 29-34 are now novel/non-obvious over the prior art and are allowed as discussed below. 

Allowable Subject Matter
Claims 1, 11, 20, 22-27, and 29-34 are allowed.
The following is an examiner’s statement of reasons for allowance: 
35 USC § 101:
As indicated in the office action mailed 12/28/2020, the claims are eligible under § 101 because they recite an improvement to prior art systems that overcomes a problem specific to the computer processing of travel records. In particular, as described by applicant on pgs. 7-10 of the 
35 USC § 103: 
With respect independent claims 1, 11, and 20:
US 20080010104 A1 to Williamson et al. teaches a system for reissuing a travel reservation/ticket (Williamson: ¶ 0005) by retrieving rule and fare records that existing when the original ticket was issued (Williamson: ¶ 0044-0047), each standard record having a reissuance rules indicating rules/conditions for reissuance (Williamson: ¶ 0026, ¶ 0035, ¶ 0036, ¶ 0045, ¶ 0064). Williamson teaches that “Under some frequently occurring circumstances, the exact time and date of ticket issuance and/or pricing is not known”, i.e. the fare component of the travel reservation for the original ticket may be unavailable (Williamson: ¶ 0050), and in addition, fare records associated with the original ticket may be limited, incorrect, or unreliable (Williamson: ¶ 0061-0062). Williamson further teaches that “the reconstruction logic 52 optionally evaluates 52 checks whether any special conditions specified in the candidate fare records such as day of week, seasonality, Saturday night stay, advance purchase, etc. are satisfied by the original ticket” (Williamson: ¶ 0064). 
US 20020152100 A1 to Chen (previously cited) teaches creating a travel itinerary booking record (Chen: ¶ 0062-0063) including a plurality of travel segments that may be booked/modified from a plurality of CRSs (Chen: ¶ 0039), wherein the Super PNR record created by Chen includes both standard PNR data and additional data used for combining records from multiple computer reservation systems for a plurality of types of travel segments (Chen: Fig. 8 and ¶ 0064-0066 showing super PNR record data). 
US 20080142581 A1 to Roebke et al. (newly cited) teaches that “data from the original reservation is processed to create a reservation that is compatible with the product/service provider(s) reservation or sales systems. In one embodiment, the processing operation 306 utilizes Extensible Markup Language (XML) schemas to perform the processing. The processing 
US 20100250291 A1 to Walker (previously cited) teaches a flight reservation system that creates a special fare listing, i.e. nonstandard record, usable by passengers who have purchased an unspecified-time ticket. US 20080077453 A1 to Pedron (previously cited) teaches creation of a new fictitious PNR which is used in a re-issue process. Other previously cited references include US 20180204146 A1 to Shaffi which teaches automatically rebooking and reissuing tickets based on a signal indicating there is a delay at a particular transit point or city associated with a travel reservation (Shaffi: ¶ 0036-0037), and the NPL Reference “ATPCO Rules Coding Resource”  (see NPL Reference U of PTO-892 dated 1/20/2020) which discusses specific ATPCO records  (i.e. record 2s, record 3s) and categories (i.e. category 31 and category 16) (ATPCO: Pg. 21 showing category 31 voluntary changes, which in pg. 9 record 3 “Contains the actual restriction information sorted according to topics and coded in compartments called categories” and pg. 11 “Record 3…holds all the data for the regulations spelled out in a particular category”; pg. 19 showing category 16 penalties applicable to a fare, which as per pg. 11 “Each category has a Record 2”).
Williamson, as described above, is the closest prior art. However, while Williamson teaches the methods for reissue above by determining which reconstructed the ticket and identifying fare records that are a closest match to reconstruct the previous reservation record/ticket that is being reissued, Williamson does not address ticket reissue in an analogous manner. Instead the claimed invention generates nonstandard records in response to a determination that the records are not compatible with a format of a first travel category 
The most relevant foreign patent publication is WO 2008013827 A2 to Thurlow which teaches a system for repricing revised itineraries for reissuance by analyzing itinerary information to determine fare rules and requirements follow in repricing a new ticket. The most relevant NPL publication not previously cited is “Amadeus Ticket Change User Guide” (see current PTO-892, NPL reference U) which teaches a process of reissuing tickets in which tickets in which a carrier has not filed category 31 voluntary changes (“VC”) information, which indicates that a ticket reissue is not guaranteed, and shows a user guide for reissue if the cat31 “VC” information has not been filed by carriers (pgs. 4, and 81-88). NPL Publication “Amadeus Ticket Reissue for Travel Agencies User Guide” (current PTO-892, NPL reference V) also teaches a process for reissuing airline tickets by updating information in the PNR record.
However, one of ordinary skill in the art would not have found the claimed invention obvious based on any combination of the prior art references discussed above. In particular, none of the prior art teaches, considered as a whole, evaluating records that are incompatible with a format that is compatible with the first travel category to determine that a coded record of the second travel category is available for the fare component of the travel reservation, and generating, by the computer, a plurality of additional fields to create a non-standard record having the format compatible with the first travel category, in response to a determination that at least one predetermined condition of the plurality of predetermined conditions is not satisfied and based on the evaluation of the records of the second travel category.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 


Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Molnar whose telephone number is (571)272-8271.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HUNTER A MOLNAR/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JOHN P GO/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        
June 24, 2021